                       IN THE UNITED STATES DISTRICT COURT FOR THE
                               MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

 UNITED STATES OF AMERICA                                   )
                                                            )
                                                            )        NO. 3:21-mj-04070
 v.                                                         )
                                                            )        JUDGE RICHARDSON
                                                            )
 WILLIE WHITE                                               )


                                        MEMORANDUM OPINION

         Pending before the Court is the Government’s “Motion for Revocation of Release Order

and Motion for Leave to File Brief in Support of Motion (Doc. No. 52, “Motion for Revocation”).

Via the Motion for Revocation, the Government asks the Court 1 in pertinent part and pursuant to
                                                                              0F




18 U.S.C. § 3145(a)(1), to revoke the Magistrate Judge’s release order and conditions of release

that the Magistrate Judge announced in open court on May 12, 2021 and thereafter explained in

writing in a memorandum opinion (Doc. No. 60). That is to say, via the Motion for Revocation,

the Government seeks both the revocation of the Magistrate Judge’s order to release Defendant

and the corresponding grant of the Government’s motion for detention (Doc. No. 6, “Motion for

Detention”) that was denied via the Magistrate Judge’s release order.

         The Government here moved for detention 2 pursuant to 18 U.S.C. § 3142(f)(2)(A), which
                                                                1F




provides:

                (f) Detention hearing.—The judicial officer shall hold a hearing to
         determine whether any condition or combination of conditions . . . will reasonably



         1
           Herein, the term “the Court” at times refers specifically to the undersigned district judge as opposed to the
assigned Magistrate Judge whose order is being reviewed.

         2
          Notably, the Government phrased its motion as one for detention even though, as noted below, it probably
is more accurately characterized as (at least primarily) a motion for a detention hearing.




      Case 3:21-mj-04070 Document 65 Filed 05/27/21 Page 1 of 27 PageID #: 259
            assure the appearance of such person as required and the safety of any other person
            and the community—
            ...

                           (2) upon motion of the attorney for the Government or upon the
                   judicial officer’s own motion, in a case that involves—

                                 (A) a serious risk that such person will flee . . . .

18 U.S.C. § 3142(f)(2)(A).

            Thus, the Motion for Detention was based solely on the notion that Defendant’s case

“involve[d] a serious risk that [Defendant] would flee,” 3 i.e., that Defendant posed a serious “flight
                                                                     2F




risk.” 4 And even though the Government, at the detention hearing granted by the Magistrate Judge
       3F




pursuant to the Motion for Detention, could have asserted danger to other persons or the

community as an alternative basis to detain Defendant even without having grounded its motion

for detention on that basis, 5 the Government ultimately did not do so. Unsurprisingly, the Court
                                  4F




does not find that it somehow would be justified in sua sponte finding detention warranted under

18 U.S.C. § 3142(e) & (f) on the ground that there was clear and convincing evidence that

Defendant posed a danger to other persons or the community. The Motion for Detention, and thus



            In the actual content of the Motion for Detention, the Government explicitly asserted only that “Defendant
            3

is a flight risk,” (Doc. No. 6 at 1), and not that Defendant is (or that the case involved) a serious flight risk.
          4
            As indicated, the here-relevant statutory term—the only relevant statutory term—in 18 U.S.C. §
3142(f)(2)(A) is “flee.” There is no explicit statutory reference to “flight” at all. In this context, courts typically take
the statutory verb “flee” and treat it as having the noun form, “flight.” This means, significantly for an understanding
of the discussion herein and in the case law generally, that to refer to a defendant posing a risk of “flee[ing]” is to refer
to a defendant posing a risk of “flight” or (“flight risk”), and vice versa. See Lauryn P. Gouldin, Defining Flight Risk,
85 U. Chi. L. Rev. 677, 683 (2018) (“Flight risk is properly assigned to defendants who are expected to flee a
jurisdiction.”). For these reason, at times herein, the Court uses the terms “flight risk”, “risk of flight” “serious flight
risk” or “serious risk of flight,” in quotation marks, as if these precise terms were used in the statute, in lieu of the
actual statutory term (“[serious] risk that [the defendant] will flee.”).

         5
           See United States v. Comberger, No. 5:21-MJ-05138-MAS-1, 2021 WL 1725516, at *1 (E.D. Ky. Apr. 30,
2021) (noting that 18 U.S.C. § 3142(f) “outlin[es] the preliminary showings required to trigger a detention hearing but
characterize[es] the hearing's ultimate inquiry as ‘whether any condition or combination of conditions . . . will
reasonably assure the appearance of such person as required and the safety of any other person and the community’”)
(emphasis added).




    Case 3:21-mj-04070 Document 65 Filed 05/27/21 Page 2 of 27 PageID #: 260
the Motion for Revocation, is solely about risk of flight and the related but (as discussed below)

distinct notion of risk of non-appearance (and the mitigation thereof).

        In denying the Motion for Detention and ordering Defendant’s release, the Magistrate

Judge found, in summary, that the Government had “not met its burden to show by a preponderance

of the evidence that any risk that [Defendant] would not appear at future court proceedings cannot

be addressed by conditions of release.” (Doc. No. 60 at 13). She announced conditions of release

that, in her view, would reasonably assure the appearance of Defendant at future court proceedings.

(Id. at 13-14).

        The Court will not begin by setting forth a boilerplate framework for the adjudication of

motions for detention. That is because, given the issue(s) raised by Defendant, this opinion will

explore in considerable detail what that framework actually is. The Court’s initial observations

regarding the law will be limited to a notation of the standard for the Court’s review of the

Magistrate Judge’s decision. The applicable standard of review is de novo. “Review of the

Magistrate Judge’s decision is de novo, ‘although the district court “may conduct its review and

base its decision on the evidence presented to the magistrate at the detention hearing.”’” United

States v. Zapien, No. 3:14-CR-00037-1, 2014 WL 1028435, at *2 (M.D. Tenn. Mar. 17, 2014)

(quoting United States v. Stokes, No. 3:06-cr-00204, 2006 WL 3843589, at *1 (M.D. Tenn. Dec.

22, 2006) (citation omitted)).

        The Court next proceeds to identify the issue(s) raised herein concerning the applicable

framework for the Court to use in deciding, de novo, whether the Motion for Detention should be

granted.

        In ruling in Defendant’s favor by denying the Motion for Detention, the Magistrate Judge

described the analytical framework as follows:




   Case 3:21-mj-04070 Document 65 Filed 05/27/21 Page 3 of 27 PageID #: 261
                  The Bail Reform Act of 1984, 18 U.S.C. § 3141 et seq., governs the federal
         courts’ decisions to release or detain a defendant before trial. Under the Act’s terms,
         a “judicial officer shall order the pretrial release of [a defendant] on personal
         recognizance, or upon execution of an unsecured appearance bond in an amount
         specified by the court, . . . unless the judicial officer determines that such release
         will not reasonably assure the appearance of the person as required or will endanger
         the safety of any other person or the community.” 18 U.S.C. § 3142(b). If the court
         finds personal recognizance or an unsecured bond “will not reasonably assure the
         appearance of the person as required or will endanger the safety of any other person
         or the community, such judicial officer shall order the pretrial release of the person”
         subject to the conditions that she or he not commit another offense while on release,
         submit a DNA sample if required by law, and “the least restrictive further condition,
         or combination of conditions, that such judicial officer determines will reasonably
         assure the appearance of the person as required and the safety of any other person
         and the community[.]” Id. § 3142(c), (c)(B). Section 3142(f) of the Act identifies
         seven categories of offenses for which the court, on the United States’ motion or its
         own motion, shall hold a detention hearing to make this determination.

(Doc. No. 60 at 1-2). As the Magistrate Judge further noted, (Doc. No. 60 at 3 n.1), one of the

categories of offenses (or, to be more precise, categories of circumstances) 6 in which a detention
                                                                                             5F




hearing is authorized is when there is a “motion of the attorney for the Government . . . in a case

that involves a serious risk that such person will flee.” 18 U.S.C. § 3142(f)(2)(A). 7 Significantly  6F




and perhaps surprisingly, the structure of the applicable statutory sentence indicates that the

“motion” to which the statute here refers is probably more accurately considered primarily a

motion for a detention hearing—which, essentially, in turn encompasses an implicit underlying




         6
           The Magistrate Judge referred to “seven categories of offenses” for which a detention hearing is authorized.
The Court thinks of these instead as seven categories of cases, i.e., cases involving any of the five categories of
offenses specified in 18 U.S.C. § 3142(f)(1)(A)-(E), plus cases involving the two situations set forth in 18 U.S.C. §
3142(f)(2)(A) & (B) (namely, the existence of serious risk of flight and the existence of danger to other persons or the
community.. As indicated below in quoted case law, however, other courts refer to these categories as “circumstances”
rather than “offenses” or “cases,” and older opinions courts sometimes state that there are six of these because the
seventh was not added until 2006 (via Public Law 109-248)).

         7
            Notably, in this context, courts typically use the word “flee”—as opposed to, for example, “fly”—to refer
to the verb form of the noun “flight.” This means, significantly for an understanding of the discussion herein, that to
refer to a defendant posing a risk of fleeing is to refer to a defendant posing a risk of flight. See Gouldin, supra note
4, at 683 (“Flight risk is properly assigned to defendants who are expected to flee a jurisdiction.”).




    Case 3:21-mj-04070 Document 65 Filed 05/27/21 Page 4 of 27 PageID #: 262
motion for detention 8—rather than a motion for detention as such; as suggested below, this
                          7F




observation is not mere hair-splitting, because the Government actually needs first to show

entitlement to a detention hearing before even having a shot at prevailing on the underlying request

for detention.

         Defendant takes issue with none of what the Magistrate Judge said. But Defendant

essentially focuses much greater attention than did the Magistrate Judge upon the threshold issue

of whether a detention hearing was even authorized to begin with. Defendant effectively raised

this issue before the Magistrate Judge, arguing that the Government was not authorized to seek

detention in the first place, because it had not even claimed in its motion (let alone demonstrate in

advance of the hearing) that Defendant posed a serious risk of flight. (Doc. No. 59 at 5-6). 9 The            8F




Magistrate Judge seemingly assumed that a detention hearing was authorized, and accordingly

held a detention hearing before deciding the ultimate issue implicated in the detention motion (i.e.,

obviously, whether Defendant should be detained under 18 U.S.C. § 3142) in Defendant’s favor.

Defendant asserts, however, that Defendant should prevail alternatively (and primarily) for a

different reason: that the Government is not entitled to a detention hearing to begin with and thus

loses its bid for detention before even having an opportunity to satisfy the standards that it would

need to satisfy were it actually entitled to a detention hearing.

         Defendant’s assertion contemplates the existence of a very significant step in the analysis

in cases in which the Government has filed a motion for a detention hearing (which the



         8
          For this reason, the Court will not quibble with characterizing a motion under 18 U.S.C. § 3142(f)(2)(A) as
being one for detention, and indeed it will do so itself at times herein in fact for ease of reference.
          9
            Defendant’s counsel pointed out that, as noted above in a footnote, the Government had alleged only a
“flight risk”—not a serious flight risk, which according to Defendant’s counsel, is something “beyond an ordinary
flight risk.” (Doc. No. 59 at 5-6). Given that the Court finds that the Government has not demonstrated as required a
serious flight risk, it declines to address whether the Government should have been denied a detention hearing because
it had not explicitly alleged a “serious” flight risk.



    Case 3:21-mj-04070 Document 65 Filed 05/27/21 Page 5 of 27 PageID #: 263
Government typically phrases as a motion for detention itself) under Section 3142(f)(2)(A):

explicitly answering the question of whether the Government is even entitled to a detention hearing

in the first place. The question is whether Defendant’s assertion is correct. To support his assertion,

Defendant appropriately cites United States v. Gibson, 384 F. Supp. 3d 955 (N.D. Ind. 2019),

which the Court quotes below. But he goes off track in relying on a particular quote from United

States v. Berrios-Berrios, 791 F.2d 246, 250 (2d Cir. 1986) and on United States v. Portes, 786

F.2d 758, 765 (7th Cir. 1985). As discussed below in a footnote, these cases actually do not stand

for the proposition that the Government, to even get a detention hearing in the first place, must

establish that a risk (or serious risk of likelihood) that the defendant will flee. The question is

whether the Court should accept the proposition set forth in Gibson, a single, non-precedential,

district court decision. To answer that question, the Court has reviewed a swath of additional case

law. The Court answers that question in the affirmative, for the reasons set forth below.

       1. To prevail on a motion for detention under 18 U.S.C. § 3142(f)(2)(A), the Government
          must (1) first properly predicate the motion on a “serious risk of flight” and (2) then
          establish by a preponderance of the evidence that no condition or combination of
          conditions will reasonably assure the appearance of the defendant as required i.e.,
          reasonably mitigate the risk of non-appearance.

       To that question, a recent decision from a district court within this circuit answers a

resounding “yes.”

                The Court is authorized to conduct a detention hearing (i.e., to consider
       whether to detain Defendant) only if the Government first establishes that one of
       the circumstances listed in Title 18, United States Code, Section 3142(f) exists. See
       United States v. Byrd, 969 F.2d 106, 109 (5th Cir. 1992) (“In other words, § 3142(f)
       does not authorize a detention hearing whenever the government thinks detention
       would be desirable, but rather limits such hearings to the [six circumstances listed
       in (f)(1)(A), (f)(1)(B), (f)(1)(C), (f)(1)(D), (f)(2)(A) and (f)(2)(B) ].”); United States
       v. Friedman, 837 F.2d 48, 49 (2d Cir. 1988) (“After a motion for detention has been
       filed, the district court must undertake a two-step inquiry . . . . It must first determine
       by a preponderance of the evidence . . . that the defendant has either been charged
       with one of the crimes enumerated in Section 3142(f)(1) or that the defendant
       presents a risk of flight or obstruction of justice.”); United States v. Ploof, 851 F.2d




   Case 3:21-mj-04070 Document 65 Filed 05/27/21 Page 6 of 27 PageID #: 264
         7, 11 (1st Cir. 1988) (“[T]he structure of the statute and its legislative history make
         it clear that Congress did not intend to authorize preventive detention unless the
         judicial officer first finds that one of the § 3142(f) conditions for holding a detention
         hearing exists.”). In this case, the parties agree that the only basis for a detention
         hearing is the Government's assertion that there is a serious risk Defendant will flee.
         See 18 U.S.C. § 3142(f)(2)(A)[.]

United States v. Mendoza-Balleza, 420 F. Supp. 3d 716, 716-17 (E.D. Tenn. 2019); see also United

States v. Madoff, 586 F. Supp. 2d 240, 247 (S.D.N.Y. 2009) (“Presented with a motion for

detention, the Court undertakes a two-step inquiry. First, the court must determine whether the

Government has established by a preponderance of the evidence that [the defendant] . . . presents

a risk of flight or obstruction of justice. If the Government carries this initial burden, the Court

must determine whether there are reasonable conditions.”) (citations and internal quotation marks

omitted). Like Madoff, 10 Mendoza-Balleza indicates that the second step is not even reached if the
                           9F




first step is not satisfied:

         Because the Court finds the Government has not satisfied its burden to show it is
         entitled to a detention hearing, the Court makes no finding as to whether there is
         any condition or combination of conditions that will reasonably assure the
         appearance of a person as required and the safety of the community under Title 18,
         United States Code, Section 3142(g).

Mendoza-Balleza, 420 F. Supp. 3d at 718 n.1.

         Mendoza-Balleza and Madoff do not stand alone. A district court recently explained,

persuasively, that there was indeed a two-step process:

                 If the Court is satisfied that the government has sustained its burden under
         § 3142(f)(2)(A) of establishing serous risk of flight by a preponderance of the
         evidence, United States v. Patriarca, 948 F.2d 789, 793 (1st Cir. 1991), the
         detention hearing may proceed, with the analysis focused on whether there are
         conditions that “will reasonably assure the appearance of the person as required and
         the safety of any other person and the community.” 18 U.S.C. § 3142(e) . . . .



         10
           Mendoza-Balleza goes further than Madoff in emphasizing that if the Government fails to satisfy step one,
it not only loses its bid for detention, but also is not (or, looking at this retrospectively, never was) entitled to a
detention hearing at all.




    Case 3:21-mj-04070 Document 65 Filed 05/27/21 Page 7 of 27 PageID #: 265
                  When addressing a § 3142(f)(2)(A) motion for detention based on risk of
         flight, the Court's initial determination whether to conduct a detention hearing at all
         may not be based on findings of dangerousness. If a serious risk of flight is not
         established, “[d]anger to the community present in the likelihood defendant would
         continue to commit offenses . . . could be considered only in setting conditions of
         release.” Congress did not intend to authorize preventive detention unless the
         judicial officer first finds that one of the § 3142(f) conditions for holding a detention
         hearing exists.

United States v. Salgado, No. CR 20-53JJM, 2020 WL 4747931, at *3–4 (D.R.I. Aug. 17, 2020)

(some internal quotation marks omitted). 11        10F




         And a case like United States v. Wright, No. 2:18-CR-336-DN, 2018 WL 3496642 (D.

Utah July 20, 2018), conveys that before even having a shot at obtaining detention pursuant to a

motion brought under 18 U.S.C. § 3142(f)(2)(A), the Government first must prevail (with some

degree of evidentiary showing) on its motion for a detention pursuant to 18 U.S.C. § 3142(f)(2)(A):

                 When asked about whether the Court could release Mr. Wright, the
         Government moved for a detention pursuant to 18 U.S.C. § 3142(f)(2)(A), namely
         that Mr. Wright posed a serious risk of flight. In support of its motion for a detention
         hearing, the Government proffered a January 5, 2018 warrant issued for failure to
         appear on misdemeanor charges for possession or use of a controlled substance and
         drug paraphernalia. Defense counsel argued that one failure to appear did not rise
         to the level of serious risk of flight and that Defendant did not know about the
         hearing date, causing him to miss it. Therefore, argued Defense Counsel, the
         Government was not entitled to a detention hearing, and the Court had to release
         Mr. Wright on conditions. The Court agrees that if it finds the Government has not
         met the threshold conditions under § 3142(f), it cannot hold a detention hearing and
         thus cannot detain the Defendant.

          ...

               No case law appears to provide guidance about the quantum of evidence
         needed to show a serious risk of flight sufficient to warrant the holding of a

         11
             The court noted, however, that if the Government is indeed entitled to a detention hearing based on a
serious risk of flight, the court conceivably could find detention warranted if it were to determine, “based on the facts,
proffer, testimony, and argument presented,” the release of the defendant would constitute a danger to the community
or a person in the community. Salgado, 2020 WL 4747931, at *3–4. That is to say, in appropriate cases, the
Government conceivably could prevail at step two based on a finding of danger to other persons or the community in
lieu of a finding that the risk of non-appearance could not be adequately mitigated by one or more conditions of
release. But in the present case, as noted above, there is no basis for the Court to find at step two (if it were to be
reached) that detention is warranted based on such danger..



    Case 3:21-mj-04070 Document 65 Filed 05/27/21 Page 8 of 27 PageID #: 266
        detention hearing. The Court found the [Government’s] proffer of [a] January 2018
        failure to appear for court sufficient to warrant a detention hearing under §
        3142(f)(2)(A) given the recency of the failure.

Id. at *1-2.

        Of course, none of these decisions constitutes binding precedent for this Court. In terms of

binding precedent, the Court has not encountered any clear direction from the Supreme Court or

the Sixth Circuit precisely addressing whether the district court, as a prerequisite even to holding

a detention hearing sought under Section 3142(f)(2)(A), must find a “serious risk of flight.” But

the Sixth Circuit did indicate unmistakably in United States v. Hardon, No. 98-1625, 1998 WL

320945 (6th Cir. June 4, 1998), that the district court must indeed make a threshold determination

that a detention hearing is in fact authorized under 18 U.S.C. § 3142(f). The opinion was short and

is set forth in full immediately below:

                The defendant appeals the May 20, 1998 order of the district court denying
        his motion for revocation of a pretrial detention order. He is charged in a two-count
        indictment with unlawful possession of a firearm and ammunition by a convicted
        felon in violation of 18 U.S.C. § 922(g)(1). His trial is scheduled to begin on June
        8, 1998. Based on a review of the briefs of the defendant and the government, we
        unanimously determine that oral argument is not needed and reverse the ruling of
        the district court.

                 The Bail Reform Act provides that a defendant may be detained pending
        trial only if certain findings are made after a detention hearing. 18 U.S.C. § 3142(e)
        and (f). Section 3142(f) authorizes a detention hearing if one of the six
        circumstances set forth in § 3142(f)(1)(A)-(D) and (f)(2)(A)-(B) are met. United
        States v. Byrd, 969 F.2d 106, 109 (5th Cir.1992). The magistrate judge and the
        district court concluded that this case involves a crime of violence, permitting a
        detention hearing under § 3142(f)(1)(A). The sole issue presented in this appeal is
        whether possession of a firearm and ammunition by a convicted felon are crimes of
        violence for the purposes of § 3142(f)(1)(A).

               The Bail Reform Act defines a crime of violence to include “any other
        offense that is a felony and that, by its nature, involves a substantial risk that
        physical force against the person or property of another may be used in the course
        of committing the offense.” 18 U.S.C. § 3156(a)(4)(B). Possession of a firearm and
        ammunition by a felon in violation of 18 U.S.C. § 922(g)(1), by their nature, do not
        involve such a risk. See United States v. Gloster, 969 F. Supp. 92, 95 (D.D.C.1997).




   Case 3:21-mj-04070 Document 65 Filed 05/27/21 Page 9 of 27 PageID #: 267
                The May 20 order denying the motion for revocation of the detention order
        is REVERSED, and the case is REMANDED to the district court to set conditions
        of release. The mandate will issue immediately.

Id. at 1. Hardon thus teaches that a detention hearing is authorized only “if one of the six [now

seven] circumstances set forth in § 3142(f)(1)(A)-(D) and (f)(2)(A)-(B) are met.” Id. It further

teaches that if such circumstances are not present, a detention hearing (and, thus, detention) is

simply unauthorized, regardless of how the Government would fare with respect to risk of non-

appearance and danger to other persons or the community. Ergo, if the circumstance alleged by

the Government is “serious risk of flight,” a “serious risk of flight” must actually be present for

the Government to be entitled to a detention hearing.

        Although the Government did not take a position on this issue in this case, it did in United

States v. Castellanos-Almendares, No. 19-CR-80144, 2019 WL 3937862 (S.D. Fla. Aug. 20,

2019). There, the Government adopted the position that the Court adopts here, i.e., that there is a

two-step analysis:

        In response, the Government maintained that 18 U.S.C. § 3142(f) establishes when
        the Court should hold a detention hearing, while 18 U.S.C. § 3142(g) contains the
        factors to be considered by the Court in determining whether to detain the
        defendant. According to the Government, the triggering mechanism for holding a
        hearing in this case is serious risk of flight under 18 U.S.C. § 3142(f)(2)(A), but,
        once there is a basis to hold a detention hearing, the Court is required to consider if
        any conditions of release would ensure the safety of the community and the
        appearance of Defendant pursuant to 18 U.S.C. § 3142(g).

        ...

        The Court agrees with the Government’s reading of the federal pretrial detention
        statute.

Id. at *2.

        The Court agrees with these cases, and with Professor Gouldin, who writes, “The [Bail

Reform] Act does not appear to permit a detention hearing based solely on general nonappearance




   Case 3:21-mj-04070 Document 65 Filed 05/27/21 Page 10 of 27 PageID #: 268
risk, and the rule is clear: a detention hearing must be held [or alternatively, the Court would note,

be waived by the defendant] in order to detain a defendant until trial.” Gouldin, supra note 4, at

701–02.

         Congress could have drafted the statute so as to omit any requirement for detention that the

case involve a “serious risk of flight” and to direct courts to require only that the case involve a

risk of non-appearance (that cannot adequately be mitigated by conditions of release). It did not

do so. And so the Court gives effect to Congress’s prescription of separate requirement of a

“serious flight risk.” It exists, even if courts and litigants historically have not paid much attention

to it.

         In short, to obtain detention, the Government first must obtain an authorized detention

hearing, which it cannot do under Section 3142(f)(1)(A) unless the case “involves a serious risk

that [the defendant] will flee”; if (but only if) the Government obtains an authorized detention

hearing, it can obtain a detention order, provided that it can show that no conditions of release can

reasonably secure the appearance of the defendant.

         2. The Court must determine independently, rather than accept carte blanche the
            Government’s representation, that the case involves a serious risk of flight so as to
            warrant a detention hearing.

         One might accurately perceive that in common practice, if the Government files a motion

for detention under 18 U.S.C. § 3142(f)(2)(A) based on alleged serious risk of flight, the

Government gets its detention hearing, with no questions asked about the appropriateness of

holding the detention hearing. That is to say, the defendant typically does not challenge the

Government’s right to a detention hearing, and, as a result, the court understandably does not do

so (sua sponte) either. Instead, the parties and the court typically proceed straight to the question

of whether any risk of non-appearance can be adequately mitigated by one or more conditions of




   Case 3:21-mj-04070 Document 65 Filed 05/27/21 Page 11 of 27 PageID #: 269
release. That may work fine when the defendant does not challenge the Government’s right to a

detention hearing, in which case arguably the defendant has waived (or, more likely, forfeited) the

right to object to a hearing; in such cases, there may be no remaining requirement for the Court to

make any finding at step one in order to have a detention hearing, because any such requirement

may be waived or forfeited. But as noted, Defendant here has made such a challenge, asserting

that the Government has no right to a detention hearing, because the case does not involve a

“serious risk of flight.” So the Court must determine the substantive and procedural prerequisites

for holding a detention hearing when such a challenge is made.

       One might be tempted to assume that the Government’s invocation of Section

3142(f)(2)(A) is conclusive as to whether it is entitled to a detention hearing. One might assume,

that is, that if the Government claims via its motion that the case “involves a serious risk of flight,”

the claim is self-effectuating; the Government injects the issue of whether the case involves a

serious risk of flight and, presto, the case thereafter necessarily “involves” a serious risk of flight,

thus affording the Government the desired detention hearing. Any prevalence of such an

assumption might explain why challenges are rare to the holding of a detention hearing or the

threshold assertion that the case involves a serious risk of flight. But it is not a safe assumption.

       In fact, the case law referenced above suggests that a court may not find that a case involves

a serious risk of flight just because the Government claims it does, but rather must make its own

determination on the issue. In Hardon, for example, the Sixth Circuit reversed the district court on

the grounds that the district court improperly found the presence of one of the six categories of

circumstances—that the defendant was charged with “a felony and that, by its nature, involves a

substantial risk that physical force against the person or property of another may be used in the

course of committing the offense”—under which a detention hearing is authorized. Very likely,




   Case 3:21-mj-04070 Document 65 Filed 05/27/21 Page 12 of 27 PageID #: 270
the district court made this finding not sua sponte, but rather in response to the Government’s

assertion in its motion for detention that the case did involve such circumstances. If it was error

for the district court to make the finding it made, then it would be error for the district court to

accept the Government’s assertion that its motion for detention was properly grounded on the

existence of such circumstances. Hardon thus appears to teach that the district court must make its

own determination of whether the circumstances relied on by the Government actually exist.

        Freidman also indicates that the district must find—and that it is not enough merely for the

Government to claim—that the case involves a serious risk of flight. See Friedman, 837 F.2d at

50 (“We also reject the government's claim that this case involved a serious risk that Friedman

would obstruct justice as the district court has made no finding whatsoever on this issue.”). 12 And  11F




as described above, Wright indicated that evidence (or at least concrete information proffered by

the Government), and not mere conclusory assertions, of serious risk of flight are required to

warrant the holding of a detention hearing. See 2018 WL 3496642, at *2.

        One might be surprised by Wright’s (fairly recent) assertion that—even after so many years

of motions for detention under the Bail Reform Act—there is no apparent guidance on the

“quantum of evidence needed to show a serious risk of flight,” id., that is, the standard proof the

court must find satisfied before finding a serious risk of flight to justify a detention hearing. And

Wright does appear to overstate the absence of guidance. True, there indeed is not much guidance,

perhaps because so often, as noted, the Government’s right to a detention hearing goes

unquestioned by all involved whenever the Government’s motion for detention invokes 18 U.S.C.

§ 3142(f)(2)(A). But there is some guidance.




        12
            This portion of Friedman related to a Government motion under Section 3142(f)(2)(B) but is clearly
applicable to a Government motion under Section 3142(f)(2)(A).



   Case 3:21-mj-04070 Document 65 Filed 05/27/21 Page 13 of 27 PageID #: 271
         Friedman states that the standard is preponderance of the evidence. 837 F.2d at 49 (“After

a motion for detention has been filed, the district court must undertake a two-step inquiry. It must

first determine by a preponderance of the evidence, that the defendant . . . presents a risk of flight

[.]”) (citation omitted). To like effect, Salgado held that the government bears the “burden under

§ 3142(f)(2)(A) of establishing serous risk of flight by a preponderance.” 2020 WL 4747931, at

*3. Such a view strikes the Court as unexceptional, given that this is the recognized standard for

the Government on so many motions (or particular aspects of motions) in criminal cases; it is, for

example, the standard for step two, i.e., establishing that no condition or set of conditions would

adequately mitigate the risk of the defendant’s non-appearance. The Court is satisfied that when

the Government seeks detention pursuant to a motion filed under Section 3142(f)(2)(A), the Court

must find by a preponderance of the evidence that the case involves a serious risk of flight. 13                  12F




         3. A case involves a “serious risk of flight,” as opposed to a mere risk of non-appearance,
            if it involves a serious risk that the defendant intentionally will avoid court proceedings.

         To determine whether a case involves a “serious risk of flight,” the court obviously needs

to know what constitutes a “serious risk of flight.”

         In answering this question, the Court first notes that although “serious risk of flight” and

risk of non-appearance have been prescribed by Congress as separate requirements, it is

theoretically possible that they effectively amount to the same thing, with no real distinction




         13
             It is not lost on the Court that although the “preponderance” standard is typically conceived in terms of a
mathematical formulation—a “51 percent” or “50.1 percent” probability—this mathematical formula based on
probabilities does not work so well where, as here, the question is actually not an objective one subject to an objective
yes or no answer. The question of whether a case involves a “serious” risk” of flight is a subjective one because the
terms “serious” and “risk” are themselves subjective and somewhat ambiguous; their applicability is often in the eye
of the beholder. That is, people can and do disagree about what is “serious,” what is a “risk,” and about what is a
“serious “risk.” To speak in terms of the likelihood that such nebulous terms appropriately describe a given case is
very different from speaking in terms of the likelihood that that an objective, factual question—e.g., was that masked
bank robber in fact the defendant?—should be answered in the affirmative. But to the extent that the courts are directed
to apply probabilities to subjective questions regarding the applicability of terms like “risk” and/or “serious,” the Court
will do its very best to do so.



   Case 3:21-mj-04070 Document 65 Filed 05/27/21 Page 14 of 27 PageID #: 272
between the two. On the other hand, it is by no means necessarily true that a risk of non-appearance

is the same thing as a risk of flight. See United States v. Cornish, 449 F. Supp. 3d 681, 684 (E.D.

Ky. 2020) (“A flight-based (or, more accurately, nonappearance-based) detention decision must

rest on facts supported by a preponderance of the evidence.”). It well may be that someone can

pose a risk of “non-appearance” without posing a risk of “flight.” The latter term seems to connote

intentional and active movement to put oneself beyond the supervision of the court and the reach

of criminal proceedings; this connotation is not inherent in the notion of “non-appearance,” a term

broad enough to cover negligent or other unintentional, and not just active and intentional, failures

to appear. It would seem that “risk of flight” is a subset of “risk of non-appearance”—meaning

that, depending on the circumstances suggesting a serious risk of non-appearance, a risk of non-

appearance may not entail a risk of flight.

       There is certainly a “relationship between the ‘risk of flight’ described in § 3142(f)(2)(A)

as a precondition to a detention hearing, and the ‘risk of nonappearance’ which must be mitigated

in § 3142(e) [if the precondition for a detention hearing is in fact met].” United States v. Villatoro-

Ventura, 330 F. Supp. 3d 1118, 1125 (N.D. Iowa 2018). But to say that there is a relationship

between them is to say that there is a distinction between them. They are not the same thing. And

as indicated above, each of the two must be established. As the court explained in Gibson,

consistent with Defendant’s argument (Doc. No. 62 at 5):

                “[R]isk of flight” is not the proper standard to apply when deciding to detain
       an individual. As discussed above, risk of flight or more precisely “serious risk of
       flight” is only what allows the government to move for detention in this case. While
       Congress chose to use “serious risk of flight” in subsection (f)(2)(A) to describe
       this limited scenario under which a defendant will face a detention hearing,
       Congress settled on very different language when describing the analysis courts
       must undertake once a detention hearing goes forward. Here, Congress did not use
       the term “flight” at all. Instead, it mandated that courts look to whether the
       government has met its burden to show that there is no condition or combination of




   Case 3:21-mj-04070 Document 65 Filed 05/27/21 Page 15 of 27 PageID #: 273
              conditions that will “reasonably assure the appearance of the person as required.”
              18 U.S.C. § 3142(g).

Gibson, 384 F. Supp. 3d at 965.

              Courts are not always careful about recognizing, let alone giving effect to, this distinction.

This is manifested not only in courts’ analyses, but also their terminology, which often blurs the

two concepts. See Gouldin, supra note 4, at 703 (“Indeed, judges talk in terms of ‘flight risk’ even

in states where the statutes discuss only nonappearance.”); id. at 687 (“[J]udges making bail

determinations use the term ‘flight risk’ to refer to all nonappearance risks, whether or not the

individual is actually likely to flee the jurisdiction. Scholars and reformers do the same.”); id. at

682 (“Scholars, judges, and legislative drafters often use flight and nonappearance

interchangeably.”).

              Realizing this reality, the court in Gibson noted that “[c]ourts frequently use the phrase

‘risk of flight’ while weighing the factors set forth in subsection (g) of § 3142[,]” which actually

relate to whether the risk of non-appearance—not the risk of flight—can be adequately mitigated

by conditions of release. 384 F. Supp. 3d at 965. To note just one example of courts’ imprecision

in the use of such terminology, in apparently referring specifically to what the Government had to

prove (at step two) by a preponderance of the evidence at the detention hearing, 14 a district court13F




fairly recently used the term “risk of flight” and “risk of non-appearance” interchangeably. See

United States v. Paniagua, No. CR 5:18-074-DCR, 2019 WL 575378, at *2 (E.D. Ky. Feb. 12,

2019). 15 And the undersigned must confess that he surely has done likewise in the past.
        14F




           The district court omitted any reference to 18 U.S.C. § 3142(F)(2)(A) or its (separate, step one) requirement
              14

that the Government’s motion be grounded on a “serious risk that [the defendant] will flee.”

            United States v. Berrios-Berrios, 791 F.2d 246, 250 (2d Cir. 1986), is another example of this. There the
              15

Second Circuit stated that “[b]efore preventive detention may be ordered under § 3142(e), therefore, the court is
obliged to determine both whether the defendant is likely to flee the jurisdiction if released, and whether any conditions
of release will be reasonably certain to guard against this propensity to flee.” Instead, the Second Circuit was
(erroneously) equating the concept of risk of flight (which it here calls “propensity to flee”) with the concept of risk



   Case 3:21-mj-04070 Document 65 Filed 05/27/21 Page 16 of 27 PageID #: 274
         In short, the undersigned’s review of case law reveals that in their analyses and

terminology, courts quite frequently equate—rather than draw the appropriate distinction

between—“serious risk of flight” and “risk of non-appearance.” In fairness to courts, this is

probably because the litigants rarely call this distinction to courts’ attention, let alone rely on it in

any way. And presumably in many cases the distinction would have proven to be one without a

difference anyway. Even Defendant in this case, who has taken the unusual (in the undersigned’s

experience) and appropriate tack of relying on this distinction, claims that ultimately it makes no

difference here because (according to Defendant) he would prevail at step two anyway.

         But Defendant has squarely raised the issue of whether the Government’s bid for detention

fails at step one on the grounds that the case does not involve a “serious risk of flight.”

Accordingly, the Court next addresses what would constitute a “serious risk of flight” as opposed

to a mere risk of non-appearance. It does so keenly aware that the question may be consequential

indeed because the former term well may be substantially narrower than the latter, since “serious”

risk is narrower than “risk,” and “risk of flight” appears to be a subcategory of “risk of non-

appearance.” See Gouldin, supra note 4, at 683 (“Flight risk is properly assigned to defendants

who are expected to flee a jurisdiction. This is a small, and arguably shrinking, subcategory of a

much larger group of defendants who pose risks of nonappearance.”).




of non-appearance; the latter risk is, by statute, the risk to be mitigated (if possible) by conditions of release, but the
Second Circuit confusingly characterized that risk as a risk of “flee[ing], i.e., flight.
          And United States v. Portes, 786 F.2d 758 (7th Cir. 1985) is yet another example of this. There the court
stated that “The government also bears the burden of proving that no set of conditions will reasonably assure [the
defendant’s] appearance at the required times. The statute does not establish the quantum of proof by which the
government must establish this risk of flight.” Id. at 765. Manifestly, the Court here was confusing and/or incorrectly
equating or inter-changing the concepts of risk of flight and risk of non-appearance.
          Defendant erroneously cites the above-referenced parts of Berrios-Berrios and Portes for the proposition that
the Government must first show a “serious” risk to even obtain a detention hearing, before even reaching the issue of
whether the risk of non-appearance can adequately be mitigated by conditions of release. In context, though, it is clear
that neither case actually stands for this proposition, contemplates a two-step process, or recognizes any distinction
between risk of flight and risk of non-appearance.



   Case 3:21-mj-04070 Document 65 Filed 05/27/21 Page 17 of 27 PageID #: 275
        The Court concludes that the “flight risk” is indeed different from “risk of non-

appearance,” and that thus “serious flight risk” is that much more distinct from “risk of non-

appearance.” For this conclusion, the Court relies on the facial differences between the words of

the respective terms themselves. It relies also upon the structure of the Bail Reform Act, which

suggests an intentional differentiation between the two concepts. See id. at 701 (“The Bail Reform

Act's detention provisions seem to draw an important distinction between nonappearance risk

broadly and risk of flight more specifically[.] The Bail Reform Act’s detention provisions seem to

draw an important distinction between nonappearance risk broadly and risk of flight more

specifically.”). And in the interests of issuing an order where time is of the essence (with

Defendant remaining in custody only pursuant to a now-relatively lengthy stay of the Magistrate

Judge’s release order), the Court also relies on and would incorporate by reference Professor

Gouldin’s cogent analysis of this issue in her helpful article. As Professor Gouldin explains at the

article’s outset:

        [I]t is clear that flight and nonappearance are not simply interchangeable names for
        the same concept, nor are they merely different degrees of the same type of risk. In
        the context of measuring and managing risks, many defendants who merely fail to
        appear differ in important ways from their fugitive cousins. Precision about these
        distinctions is constitutionally mandated and statutorily required.”

Gouldin, supra note 4, at 677.

        As she notes, “little attention has been devoted to defining flight risk and to distinguishing

flight from other types of nonappearance.” Id. at 685. Thus, “there is little focus on one central

question: the appropriate meaning and role of what is often called ‘flight risk.’” Id. at 682. The

Court agrees and thus perceives that it is writing on a largely blank slate with respect to the

meaning of “flight risk.” The Court’s challenge in crafting a definition is compounded by the fact

that no single particular definition stands out as obviously correct. In this vacuum, the Court deems




   Case 3:21-mj-04070 Document 65 Filed 05/27/21 Page 18 of 27 PageID #: 276
it appropriate to adopt a definition that incorporates a very broad notion of “flight”: a risk that the

defendant will intentionally avoid appearing in court as required. Notably, this definition is

broader than, for example, the one that is seeming suggested by Professor Gouldin. See id. at 677

(defining “true flight risk” as “the risk that a defendant will flee the jurisdiction.”). Her definition

suggests a geographic limitation on the concept of “flight,” whereby “flight” involves not just

(intentional) avoidance of court proceedings, but actual egress from the jurisdiction in which the

court is located. The Court will not impose such a limitation on its definition, which includes a

risk of the defendant intentionally avoiding court proceedings while yet remaining (actually or at

least metaphorically “on the run”) within the jurisdiction.

       Though broader than Professor Gouldin’s, this definition is narrower than the concept of

the risk of non-appearance generally, which encompasses a risk of non-intentional failures to

appear. This distinction well could matter in a particular case. For example, the latter risk, but not

the former risk, would encompass the risk that a defendant released to reside before trial in a

location relatively far from the jurisdiction would (for any number of reasons) unintentionally fail

to make it back to the jurisdiction for court proceedings. This example is relevant to the instant

case because it means that the Government cannot predicate a (serious) risk of flight on the sheer

fact that Houston is a long way from Nashville and that therefore Defendant may simply prove

unable to arrange to travel back to Nashville to timely arrive for court proceedings.

       4. The court can make its determination as to whether the case involves a “serious risk of
          flight,” either before the detention hearing or at the detention hearing.

       The question then arises as to when the Government can or must meet its burden to show,

by a preponderance, that the defendant’s case involves a serious risk that he will intentionally

avoid appearing in court as required. A case like Wright suggests that the Government can, or

perhaps even must, meet that burden before the detention hearing itself. Salgado suggests that the




   Case 3:21-mj-04070 Document 65 Filed 05/27/21 Page 19 of 27 PageID #: 277
Government indeed must meet its burden before the detention hearing can proceed. This makes

sense because, as discussed above, a motion under Section 3142(f)(2)(A) actually is primarily a

motion for a detention hearing, such that the right to have such a hearing can or perhaps even must

be established before the motion is granted and the hearing held.

       On the other hand, other cases suggest that the showing can be made at the detention

hearing itself. In this sequencing, one may think of the detention hearing being granted, subject to

essentially a retroactive finding that the hearing eventually proved unauthorized in the first place—

and that therefore the motion for detention fails at step one irrespective of what the court could

find were it to proceed to step two. This appears to be the gist of, for example Mendoza-Belleza

and Friedman. This makes sense because, it stands to reason, the best way to assess whether the

case involves a serious risk of flight is via an actual hearing (with live testimony), not via pre-

hearing filings with mere proffers of information or (surely generally self-serving) declarations

not subject to cross-examination.

       Ultimately, the Court cannot conclude that the Government should be deprived of the

opportunity to establish, at the detention hearing itself, satisfaction of one of the two required steps

for obtaining the detention order it seeks. This means, in this case, that the Court will do what the

court did in, for example, Mendoza-Balleza: examine whether the evidence introduced at (or

before) the detention hearing shows that the Government has met its burden of satisfying step one

by showing by a preponderance a serious risk of flight.

       One final point on how, in the Court’s view, it should proceed. The ability of conditions of

release to mitigate the risk of non-appearance is necessarily considered at step two (if it is reached),

but it should not be considered at step one, in the Court’s view. As discussed herein, showing at

step one a serious risk of flight is more challenging for the Government than is showing at step




   Case 3:21-mj-04070 Document 65 Filed 05/27/21 Page 20 of 27 PageID #: 278
two a risk of non-appearance. But the difficulty should not be compounded by requiring the

Government to show that there is a serious risk of flight even considering possible conditions of

release. In the Court’s view, it makes no sense to assess the Government’s right to even have (or

have had) a detention hearing based in part on possible conditions of release that would be raised,

if at all, only at the detention hearing. The Court perceives the Government’s burden as showing

a serious risk of flight in the absence of any conditions of release, so that a defendant cannot rely

at step one on the claim that such risk would be rendered less serious (or less than serious) by

conditions of release that would be considered at step two. 16        15F




         5. In this case, regardless of whether the Government showed that a risk of non-
            appearance that could not adequately be mitigated by conditions of release, the
            Government failed to show that this case involved a “serious risk of flight” as defined
            herein.

         With the above protocols having been prescribed, the Court applies them to the record in

the instant case. In support of its Motion for Revocation (and underlying Motion for Detention),

the Government relies on: (i) the fact that the charges in this case are serious charges with serious

potential penalties; (ii) the fact that Defendant is charged in this case with the same kind of offense

conduct for which he has been charged (based on alleged events on May 6, 2020) in a pending

case in Oklahoma, thus supposedly indicating Defendant’s “blatant disregard for the law”; (iii) the

fact that Defendant stands charged in Galena, Texas with evading arrest; (iv) the fact that the

incident reports in the Oklahoma case show that, as the Magistrate Judge put it, “the four suspects

fled from law enforcement on foot [and that Defendant] . . . was apprehended and spoke to officers

about where he had hidden in that pursuit” (Doc. No. 59 at 48); (v) the fact that Defendant was



         16
            On the other hand, if the Government (citing changed circumstances) brings a motion for detention under
18 U.S.C. § 3142(A)(1) for a defendant previously released on conditions, it would be appropriate to consider the
existing (as opposed to hypothetical future) conditions in determining whether there is (currently) a serious risk the
defendant will flee. See Madoff, 586 F. Supp. 2d at 248.



   Case 3:21-mj-04070 Document 65 Filed 05/27/21 Page 21 of 27 PageID #: 279
on pretrial release in the Oklahoma case (as well as two others) at the time of the occurrence of

the events alleged in the criminal complaint in this case; (vi) the fact that Defendant lacks

community ties in this district, even if he does have community ties in Houston, Texas; 17 (vii)                16F




Defendant’s criminal history, namely various arrests in Texas, Georgia and California; (viii)

Defendant’s failure to appear in court in Georgia; and (ix) Defendant’s allegedly poor record of

compliance with conditions of pretrial release.

         Just as the Magistrate Judge, looking only at step two, called this decision a close one, (id.

at 64), the Court finds the decision on step one a close one. But ultimately, even though this case

involves some degree of risk that Defendant will flee, the Court finds that the risk does not rise to

the level of “serious.” Reasonable minds could differ on this point—not least because reasonable

minds could differ as to what “serious” means in this context—but ultimately the Court has to call

it like it sees it. And keeping in mind that every case involves some degree of flight risk, and that

the Bail Reform Act nevertheless favors release, the Court finds that the Government has not met

its burden to show a “serious risk of flight” as required for it to obtain a detention hearing in the

first place. In so finding, the Court has considered each of facts on which the Government relies.

Crucially, to say that they are relevant to factors specifically identified by statute as relevant to the

step two inquiry, see 18 U.S.C. § 3142(f), is not to say that they necessarily are very probative at

step one’s inquiry into risk of flight.




         17
            The parties hotly contest whether community ties in Houston are relevant, or whether instead only
Defendant’s community ties (or lack thereof) in this district are relevant. But their discussion is really geared towards
step two, and the Court takes no position on the relevance as to step two. Instead, as indicated below, it considers the
relevance of community ties to Houston only as they specifically relate to step two.




   Case 3:21-mj-04070 Document 65 Filed 05/27/21 Page 22 of 27 PageID #: 280
         The charges in this case indeed are serious 18 charges with serious potential penalties. But
                                                              17F




federal crimes are generally serious with serious penalties, and yet under the Bail Reform Act

release is generally favored in federal criminal cases—as it should be, since locking up persons

prior to conviction should be something of a last resort. And in the realm of federal crimes, the

seriousness here by no means stands out.

         In relying on the disregard for the law allegedly reflected by the fact that Defendant is

charged in this case with the same kind of offense conduct for which he has been charged in a

pending case in Oklahoma, the Government does not get far. The relationship between such

disrespect (even assuming that the Court could find such disrespect by concluding for present

purposes that Defendant had in fact committed both crimes) and a risk of flight is not identified by

the Government. If the supposed relationship is that a defendant’s repeated commission of the

same kind of offense suggests a kind of disrespect for the law that would manifest itself in the

Defendant violating the law (and conditions of release) specifically by bail jumping, 19 the Court       18F




declines the suggestion; it is too general, and would result in the Court finding risk of flight more

likely in all of the numerous cases in which the defendant has in the past engaged repeatedly in the

same kind of criminal conduct for which he or she currently stands charged. In the Court’s view,

disrespect for the law more likely could suggest enhanced dangerousness, and it could suggest a

diminished likelihood of complying with conditions of release as a general matter. But as

explained herein, neither a risk of dangerousness nor a likelihood of complying with conditions of

release is relevant here.



        18
           The Court notes that nothing herein in meant to diminish the brazenness, greed and selfishness that at first
glance appears to be reflected in the crimes with which Defendant is charged (but of which is currently presumed
innocent).
         19
             By “bail jumping,” the Court here refers to 18 U.S.C. § 3146, which makes it a federal crime to, inter alia,
“fail[ ] to appear before a court as required by the conditions of release.” 18 U.S.C. § 3146(a)(1).



   Case 3:21-mj-04070 Document 65 Filed 05/27/21 Page 23 of 27 PageID #: 281
        The fact that Defendant stands charged in Galena, Texas with evading arrest does not

exactly help Defendant’s position. But it appears that at this juncture it is merely alleged that

Defendant evaded arrest; the Court has no basis for concluding, or even assessing the likelihood,

that he actually did so. Moreover, there is a difference between someone being inclined to avoid

being caught in the act and someone, once caught and brought before the court, being inclined to

jump bail and live as what is, for all practical purposes, a fugitive. Both are poor and foolish

choices. But they are significantly different choices.

        The incident reports in the Oklahoma case indicating that Defendant fled and hid from

officers likewise do not exactly help Defendant. But as far as the Court can tell, these incident

reports are unsworn and certainly not subject to cross-examination, so the Court can give them

only so much weight. And again, even if Defendant in the heat of the moment sought to avoid

being caught in the act, that does not necessarily mean that he is inclined to jump bail and live as

a fugitive.

        That Defendant was on pretrial release in the Oklahoma case (as well as two others,

apparently) at the time of the occurrence of the events alleged in the criminal complaint in this

case, once again, is a fact not helpful to Defendant. But even if one assumes for present purposes

that Defendant in fact did commit the instant crime, the fact that he did so while on supervised

release goes more to whether he would comply with conditions of release necessary to mitigate

his risk of non-appearance and danger to others and the community, and less to whether he poses

a risk of fleeing, i.e., intentionally not showing up for court in this district.

        The fact that Defendant lacks community ties specifically in this district may be probative

of his risk of unintentional non-appearance in this district, but it is not very probative of whether

he would intentionally not show up here and instead choose the path of a fugitive. Relatedly, given




   Case 3:21-mj-04070 Document 65 Filed 05/27/21 Page 24 of 27 PageID #: 282
the Court’s definition of risk of flight, the Government (and Court) cannot rely on the notion that

Defendant residing pre-trial in Houston pending trial would pose a risk of Defendant’s non-

intentional failure to appear for court in Nashville. This is important because the sheer distance

between the two cities indeed increases the risk of unintentional non-appearance (due to, for

example, lack of funds or wherewithal in travel arrangements); this distance could help the

Government on the risk of non-appearance if such risk were at issue here—but the risk at issue

here is risk of flight. And on that issue, community ties anywhere in the United States support

Defendant’s position here because, to the extent that a defendant has community ties somewhere

in this country, the defendant is less likely to choose the path of a fugitive reflected by a decision

intentionally not to appear in court in a federal criminal case wherever it is pending.

       Defendant’s criminal history apparently thus far involves only arrests, and no convictions.

(Doc. No. 60 at 9). The locations of the arrests show that Defendant has had the ability to travel,

but that is not very probative of whether he would choose to travel specifically in order to avoid

appearing in court in this case.

       Defendant’s failure to appear in court in Georgia (on a minor charge) is yet another fact

that hardly helps Defendant. But there are many possible reasons for a criminal defendant’s non-

appearance, and Defendant has proffered one that is both exculpatory and not so far-fetched: that

he was unaware that the court appearance was scheduled. It does not appear that the Government

has shown that Defendant actually received notice or has otherwise debunked this explanation.

Ultimately, the Court cannot conclude that his non-appearance was intentional. The Court finds,

as did the Magistrate Judge, that it is more probative that Defendant has appeared in court in in his

Oklahoma case at least three occasions (Doc. No. 60 at 12). This, coupled with the absence of any




  Case 3:21-mj-04070 Document 65 Filed 05/27/21 Page 25 of 27 PageID #: 283
indication of any failure to appear in the Oklahoma case, indicates that he would not fail to appear

as required in this case—let alone intentionally fail to appear.

         Finally, as for Defendant’s allegedly poor record of compliance with conditions of pretrial

release, 20 it would indeed be relevant to whether any conditions of release in this case could
         19F




adequately mitigate the risk of his non-appearance. This is because to the extent that the Court

deems it unlikely that a defendant would comply with conditions of release, the Court deems it

unlikely that conditions of release would serve their vital function of mitigating the risk of non-

appearance. But here, at step one, the Court is not even considering any potential conditions of

release, but rather is assessing the risk of flight irrespective of the ability of any potential conditions

of release to reduce that risk. 21  20F




         Considering all of the above collectively, the Government has shown some risk of flight.

But in the Court’s view, the Government has not shown a risk that, by a preponderance, rises to

the level of “serious” so as to entitle the Government to a detention hearing in the first place as

required by step one of the applicable analysis. For this reason, the Court need not reach the

Magistrate Judge’s basis for denying the Motion for Detention, i.e., its step-two determination that

the Government had not shown by a preponderance that there is no combination of conditions that

would reasonably assure the appearance of Defendant as required.

                                                   CONCLUSION

         Given Defendant’s primary argument in opposition to the Motion for Revocation, the Court

has endeavored to lay out the framework for, and then conduct de novo in this particular case, the



        20
           The Court here says “allegedly” because apparently the alleged non-compliance consists of crimes that
have been charged but not yet proven (or admitted by Defendant).
         21
           This actually is to the Government’s advantage because, as noted above, it means that the Court will not
even consider the possibility, at step one, that particular conditions of release will diminish the seriousness of any risk
of flight.



   Case 3:21-mj-04070 Document 65 Filed 05/27/21 Page 26 of 27 PageID #: 284
proper analysis for a motion for detention. So doing has required the Court to answer fairly novel

questions about the proper protocols in situations where, as here, a defendant claims that the

Government is not even entitled to a detention hearing in the first place. Calling it like it sees it,

the Court has answered those questions and then applied what it believes to be the proper analysis.

And the analysis reveals that the Motion for Revocation (Doc. No. 52) and, thus, the underlying

Motion for Detention (Doc. No. 6), must be denied.

         An appropriate order, providing inter alia for Defendant’s release under the conditions

announced by the Magistrate Judge in open court on May 12, 2021, will be entered. 22                   21F




                                                                 ____________________________________
                                                                 ELI RICHARDSON
                                                                 UNITED STATES DISTRICT JUDGE




          22
             The Court believes that it can order conditions of release—including special conditions of release—even
though it does not reach the question of whether particular conditions of release are required to adequately minimize
the risk of non-appearance. Such an approach seems prudent, in keeping with the Bail Reform Act, and consistent
with the Sixth Circuit’s instruction to the district court in Hardon “to set conditions of release” on remand even though
the district court was held not to have been authorized to address this same question. See 1998 WL 320945, at *1.



   Case 3:21-mj-04070 Document 65 Filed 05/27/21 Page 27 of 27 PageID #: 285
